MEMORANDUM **
Akiko Okamoto appeals pro se from the district court’s dismissal of her complaint for lack of diversity jurisdiction. Okamoto brought this action against BancWest Corporation/Bank of the West alleging assault, libel and slander. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s determination that it lacks subject matter jurisdiction, see Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1153 (9th Cir.1998), and we affirm.
For the district court to have diversity jurisdiction over the action brought by Okamoto, the citizenship of Okamoto must be different than the citizenship of the defendant. See Caterpillar, Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 136 L.Ed.2d 437 (1996) (discussing the requirement of diversity to establish subject matter jurisdiction under 28 U.S.C. § 1332(a)). “To identify a corporation’s citizenship for purposes of diversity jurisdiction, ‘a corporation shall be deemed to be a citizen of any State by which it has been incorporated and of the State where it has its principal place of business’ ” Montrose Chemical Corp. of California v. American Motorists Ins. Co., 117 F.3d 1128, 1234 (9th Cir.1997) (quoting 28 U.S.C. § 1332(c)(1)). The record indicates that Okamoto is a citizen of California and Bank of the West is a California corporation. Okamoto therefore has failed to establish the complete diversity among opposing parties necessary to support the district court’s exercise of subject matter jurisdiction.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.